Citation Nr: 0023818	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  00-16 313	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The veteran 
served on active duty from June 1967 to April 1969.



FINDINGS OF FACT

1.  The November 1998 fee agreement between the veteran and 
his attorney provides for direct payment of a 20 percent 
contingency fee by VA to the attorney.


2.  The RO has not addressed the issue of entitlement or 
eligibility to attorney fees based on the November 1998 fee 
agreement between the veteran and his attorney.  


CONCLUSION OF LAW

The Board lacks jurisdiction to review, in the first 
instance, the November 1998 attorney fee agreement providing 
for direct payment of a 20 percent contingency fee by the VA 
to the veteran's attorney.  38 U.S.C.A. §§ 7104(c), 
5904(c)(2) (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.101 
(1999), Scates v. Gober, No. 97-875 (U.S. Vet. App. Aug. 14, 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been the policy of the VA that the Board has original 
jurisdiction over all cases involving determination of basic 
eligibility for attorney fees paid by the VA from past-due 
benefits.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  
However, in a recent decision, the United States Court of 
Appeals for Veterans Claims (Court) held that the Board does 
not have original jurisdiction to consider under section 
5904(c)(2) any issues regarding entitlement to attorney fees 
in direct-payment cases.  The Court held that all issues 
involving entitlement or eligibility for attorney fees under 
direct-payment contingency-fee agreements, as contrasted with 
the issues of reasonableness and excessiveness, must first be 
addressed by the RO in accordance with the normal 
adjudication procedures and cannot be the subject of sua 
sponte or other original (on motion) BVA review.  See Scates 
v. Gober, No. 97-875 (U.S. Vet. App. Aug. 14, 2000).

Although the Board has purported to review this matter sua 
sponte on the grounds of reasonableness, it is clear that the 
instant fee agreement involves direct payment of a 
contingency fee.  In view of the holding in Scates, the Board 
may not issue a decision in the first instance.  The Board 
lacks jurisdiction of this matter and it is dismissed as 
directed by the Court.  


ORDER

The matter is dismissed.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


